IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. AP-75,381



                        EX PARTE LIONEL FLORES, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 95-4-3401 IN THE 24TH DISTRICT COURT
                         FROM REFUGIO COUNTY



       Per curiam.


                                          OPINION


       This is a post-conviction application for a writ of habeas corpus forwarded to this Court

pursuant to TEX . CODE CRIM . PROC. Article 11.07, § 3. Applicant was convicted of burglary of a

habitation and punishment was assessed at confinement for ten years when his community

supervision was revoked. There was no appeal from this conviction.

       Applicant contends that he has improperly been classified as ineligible for release on

mandatory supervision. The trial court has entered findings that Applicant committed this

offense on January 28, 1995, that the specific method of commission was entry with intent to
                                                                                       FLORES - 2

commit theft, and that Applicant is serving no other sentences. The court also found that

Applicant’s release date for mandatory supervision is January 25, 2011, which reflects that

Applicant is classified as ineligible for mandatory supervision.

       Burglary of a habitation with intent to commit theft is eligible for mandatory supervision

if the offense was committed before September 1, 1996, and there is no finding that any party to

the offense was armed with explosives or a deadly weapon or that any party to the offense injured

or attempted to injure anyone in effecting entry or while in the building or in immediate flight

from the building. See Article 42.18, § 8(c)(11) TEX.CODE CRIM.PROC. (1995). The

provisions of Gov’t Code § 508.149 pertaining to first degree felony burglaries of habitations do

not apply to offenses committed before September 1, 1996. Applicant is entitled to relief.

       Relief is granted. The Texas Department of Criminal Justice, Criminal Institutions

Division, shall correct Applicant’s records to reflect that his sentence in cause number 95-4-3401

in the 24th Judicial District Court of Refugio County is eligible for release on mandatory

supervision.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice,

Criminal Institutions and Parole Divisions.



DELIVERED: April 12, 2006
DO NOT PUBLISH